Citation Nr: 1622735	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2010 rating decision which, among other things, denied service connection for major depressive disorder; and a subsequent April 2011 rating decision which confirmed and continued the previous denial of service connection for major depressive disorder and also denied service connection for generalized anxiety disorder.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

In August 2014, the Veteran testified before the undersigned Veterans Law Judge at Board hearing held at the RO.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

As a self-represented layperson at the time his claim was filed, the appellant had neither the legal or medical knowledge to narrow the universe of his claim or his current condition to PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  After the October 2010 rating decision, VA received, on February 3, 2011, a statement from the Veteran expressing disagreement with depression and anxiety disorder.  The Veteran also submitted another statement from December 2010 talking about his life post discharge from the service.  The Board finds that these statements reflect a disagreement with an acquired psychiatric disorder, to include PTSD.  
See Ingram v. Nicholson, 21 Vet. App. 232, 256 (2007) ("[A] sympathetic reading of the appellant's pleadings cannot be based on a standard that requires legal sophistication beyond that which can be expected of a lay claimant and consider whether the appellant's submissions, considered in toto, have articulated a claim."); see also Clemons, 23 Vet. App. at 5 ("Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.").  Even though PTSD was not specifically listed on the statement of the case, the Board finds no prejudice in deciding this issue because, as described below, the Board finds that the Veteran's account an in-service event or injury is not credible.


FINDINGS OF FACT

1.  The weight of the evidence does not reflect a current diagnosis of PTSD.

2.  The Veteran did not suffer an in-service incident, illness or injury to which his diagnosed major depressive disorder and generalized anxiety disorder may be etiologically linked.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2010 and February 2011.  Further, the Veteran has not raised issue with the notification provided in this matter.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, military personnel records, lay statements from several family members and acquaintances of the Veteran, and the Veteran's Board hearing testimony.  Neither the Veteran, nor his representative, has notified VA of any outstanding evidence.

The Board recognizes that the Veteran's Virtual VA file contains notice that the Veteran has been in receipt of Social Security Disability Benefits since at least March 2006.  However, VA is only required to obtain "relevant" records held by the Social Security Administration (SSA).  Such records are relevant if they relate to the injury for which the appellant is seeking benefits and have a reasonable possibility of substantiating the claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  SSA evaluates a claimant based on the present severity or permanence of a disability.  Lind v. Principi, 3 Vet. App. 493 (1992).  In this case, VA has conceded that the Veteran has a present diagnosis of both major depressive disorder and generalized anxiety disorder.  Rather, as discussed below, the issue at hand is whether the Veteran suffered an in-service sexual assault in 1968.  Accordingly, remanding this matter for the Veteran's SSA records is not necessary as those records could only be relevant to the issue of whether the Veteran has a present disability, not to whether he suffered an in-service assault nearly 50 years prior.  Regarding the PTSD, the Board notes that, for similar reasons, the SSA would not relate to an in-service assault.

The Board also notes that the Veteran has not been afforded a VA examination in this matter.  VA's duty to assist requires it provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (a) contains competent lay or medical evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an event, injury or disease in service; and (c) indicates that the claimed disability may be associated with that in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1).  In this instance, as discussed below in more detail, the Board finds that the evidence is insufficient to establish an in-service event, injury, or disease.  Accordingly, the duty to provide a medical examination or obtain a medical opinion has not been triggered.  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The Veteran contends that his psychiatric disabilities are the direct result of a sexual assault which occurred during his active service in February 1969.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Initially, the Board notes that the record does not reflect a diagnosis of PTSD during the appeal period or recently before the filing of the claims that began this appeal in 2010.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Board notes a January 2007 VA psychiatry note states that there were no previous psychiatric diagnoses.  The VA screened the Veteran for for PTSD in December 2005, February 2007, and September 2009 and the results were all negative.  Additionally, a VA staff psychiatrist examined the Veteran in November 2010 and did not arrive at Axis I PTSD diagnosis.  In light of this, the Board finds that the evidence weighs against finding a current PTSD diagnosis.  

However, the Veteran has a confirmed diagnosis of major depressive disorder and generalized anxiety disorder.  Thus, the first element of service connection is established.  Accordingly, the issue the Board must address is whether there is sufficient evidence to establish that such an in-service assault occurred.  The Board finds that there is not.  

In August 2010 the Veteran submitted a statement in which he reported that, while stationed in Germany, he befriended a German actor.  In February 1969, he accompanied the actor to his home for a party and had several drinks (Coca Cola and red wine), at which point he felt sleepy and passed out.  He reported that when he awakened, he was in a state of undress and that his behind was sore.  He also reported a number of other individuals in various stages of undress in the room.  He found his clothes and left the apartment.  He stated that he never reported this incident to anyone.  He also reported that after the incident he became easily agitated and "stand offish."  He reported beginning to talk back to his platoon sergeant and first sergeant to the point of being put on permanent guard duty.  He also reported having issues with other servicemen and that he was involved in many altercations, so much so that he was called to the Battalion Commander's office.  He also reported experimenting with drugs and having nightmares.     

In his August 2014 hearing, the Veteran again reported being in Germany in 1969, at which point he befriended a local actor.  He states that he went back to the actor's home at which point he was given a pipe which he smoked out of, resulting in his going unconscious.  He reports awakening alone and nude in the bedroom with pain in his buttocks.  He reported getting dressed and taking a taxi back to base where he did not report the assault.  He also stated that shortly thereafter, he became extremely aggressive, resulting in his being kicked out of his company.  He also reported being assigned to guard duty until February 1970 when he left Germany.  

The Veteran has also submitted four lay statements from various people who knew him before and after service.  A family member reports that after returning from service he did not act like his normal self, drinking and smoking a lot and seeming to have a chip on his shoulder.  His mother reported him seeming distant after his discharge.  His former step-daughter reported him having a short temper after returning from the army when she was six years old.  A statement from his former spouse indicates that she does not know what happened while he was stationed in Germany, but that he came home a stranger.  She also stated that she believed that he was exposed to a variety of drugs while in Germany.  None of these statements mention a report of a sexual assault during service.  

His January 1970 separation medical examination did not report any type of physical assault.  Neither did it report any psychological disturbances such as depression or excessive worry.  The Veteran asserted that there had been no change in his medical condition since he joined active service.  At the time of his examination his digital rectal examination was normal.  His service treatment records indicate at least one instance, in September 1968, where the Veteran reported for an unusual urethral discharge suspected being due to sexual contact (see STRs, 5/9/14, p. 30).   

The Veteran's service personnel records indicate that he was stationed in Germany between July 1968 and February 1970.  On August 15, 1969, a letter of commendation was issued to the Veteran for exemplary performance as a Commander of the Relief of the Barracks Unit Police.  He was noted to have encountered many perplexing and demanding situations during that line of duty, which were handled with excellent ability to utilize sound judgment in reacting to all situations.  He also was noted to have displayed proficiency in supervising subordinates.  It noted the Veteran to be recognized as a superior soldier and a credit to the installation.  The Veteran's DD 214 indicates that in March 1970, the Veteran was honorably discharged with the occupational specialty of vehicle driver.  

In light of the above, the Board finds that there is not enough evidence of record to establish that the Veteran was the victim of an in-service assault.  Here, the Board recognizes that lay evidence, such as the Veteran's reports of a sexual assault in February 1969, may be considered when adjudicating service connection claims.  38 C.F.R. § 3.159(a)(2).  However, when considering such testimony, the Board must evaluate it for competency, credibility, and weight.  

Competent evidence implies that the individual providing the statement has personal knowledge, derived from his or her own senses, of what is being attested.  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In this instance, the Veteran is certainly competent to report accompanying a person to their home, and waking up without clothing thereafter.  He is also competent to report any pain he experienced after that incident.  The Veteran has consistently reported being unconscious during the alleged assault itself, and therefore cannot explicitly state as to whether that assault actually occurred, only the circumstances leading up to, and those that occurred after the alleged assault.  Id.  

In assessing credibility, the Board may not find that lay testimony lacks credibility merely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 541 F.3d 1311, 1337 (2006).  However, it may look to a number of other factors, in addition to the lack of contemporaneous medical evidence in making its credibility assessment.  These factors include facial plausibility, internal consistency, consistency with other evidence, self-interest or bias, bad character, malingering, direct personal knowledge, erroneous recollection, time of creation of evidence, validity of statistical data, and combat vs. non-combat situations.  Caluza v. Brown, 7 Vet. App. 498 (1995).    

In this instance, the Board does not find the Veteran's statements to be credible.  At the outset, the Board recognizes that the Veteran never reported the alleged assault to anyone.  His service treatment records are void of any reported issues following the assault, although they do contain at least one report prior to incident in question for a possible sexually transmitted infection.  Further, upon discharge, the Veteran did not report any issues, and his rectal examination was completely normal.  He asserted that his health had not changed at all.

In addition to the lack of contemporaneous medical evidence, his present testimony includes various internal inconsistencies which the Board cannot look past in assessing its credibility.  Particularly, the Veteran first reported only having a few drinks consisting of soda and red wine on the night of the alleged attack.  However, in his Board hearing, the Veteran changed his story to having any drinks, and smoking an unknown substance from a pipe, resulting in his unconsciousness.  Various other inconsistencies, such as whether or not there were other people present during the alleged assault are also of note.

Further, the Veteran has testified that after his alleged assault, he became irritable and confrontational, resulting in his being reprimanded and reassigned to guard duty.  While his military personnel records do indicate that in August 1969 he had operated as part of a military police unit, there is no indication that he was assigned to that duty as punishment for bad behavior.  In fact, that record indicates that he was given a commendation for exemplary performance, dealing with a number of complex and difficult situations, and competently supervising other soldiers during that period.  His discharge in 1970 was honorable.  His personnel records do not show any evidence that he was ever disciplined for his actions at any point in time, let alone after February 1969.  Indeed, the personnel records show that his performance excelled and his was trusted to supervise others.

The Board also notes that the Veteran never reported any such incident until roughly 40 years after the alleged assault occurred.   Further, absent any other evidence on an in-service incident, illness or injury to which the Veteran's present disabilities may be attributed, the Board recognizes a considerable amount of self-interest in making such an allegation at a later date.  In light of all of these factors and the totality of the evidence of record, the Board does not find the Veteran's testimony regarding an alleged sexual assault during active service to be credible.  Accordingly, it does not have probative value in this matter.  

The Board has considered the various lay statements submitted on behalf of the Veteran's claim, however, it finds that those statements are not probative of the matter at hand.  While the statements generally report that the Veteran experienced various psychological issues after returning from service (and the persons are competent to do so), the statements do not provide competent evidence to support that an assault occurred during active service.  Additionally, the statements do not provide any cogent (competent) medical evidence that the Veteran's depression and anxiety manifested during active service.  As such, the Board finds that the various lay statements are not dispositive of an in-service event or injury. 

In light of this, the Board finds that the evidence of record does not support the existence of an in-service incident to which the Veteran's presently diagnosed psychological disabilities may bet etiologically linked.  Neither does the evidence show that the claimed disabilities manifested during active service.  As such, because the claim fails the second, and subsequently third, criteria for service connection, the claims on appeal must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, generalized anxiety disorder, and PTSD, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


